Citation Nr: 1501960	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  05-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disabilities.

2. Entitlement to an evaluation in excess of 10 percent for right knee bursitis.

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to September 9, 2008.

4. Entitlement to a TDIU as of September 9, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to April 1968, from April 1969 to April 1971 and from May 1978 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2004 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant and his spouse testified before the undersigned at a September 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in May 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

Following the most recent readjudication, through an April 2014 supplemental statement of the case (SSOC), the Veteran was provided a new VA contract examination pertaining to his right knee in October 2014.  While this VA contract examination has not been considered by the AOJ in the first instance, the Veteran submitted a notice response letter dated December 2014 in which he specifically requested the Board decide his claim as soon as possible.  As such, the Board finds there is no prejudice to the Veteran in not remanding the issue to the AOJ for initial consideration of this new evidence.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's right knee disability has been manifested throughout the appeal period by no more than subjective complaints of pain and objective evidence of noncompensable limitation of motion without instability or subluxation of the right knee.

2. Prior to September 9, 2008, the Veteran's combined disability evaluation was 60 percent, and his disabilities did not arise from a common etiology.  He did not meet the schedular criteria for TDIU during this period, and the competent evidence does not demonstrate that his service-connected disabilities alone rendered him unable to obtain and retain substantially gainful employment.

3. As of September 9, 2008, the Veteran's combined disability evaluation was 70 percent, with at least one disability evaluated as 40 percent; the Veteran's service-connected disabilities alone, as of this date, preclude him from obtaining and maintaining gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for bursitis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5260 and 5261 (2014). 

2. Prior to September 9, 2008, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).

3. As of September 9, 2008, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through a number of notice letters that fully addressed all notice elements.  These letters informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All available post-service VA and private treatment records identified by the Veteran have also been obtained.  VA's duty to locate and obtain additional records has been satisfied.  The Veteran has been provided VA examinations in conjunction with the instant appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of the instant appeal, as they involved a physical examination of the Veteran as well as review of his pertinent medical history and provides a basis for the opinions provided.  See generally Barr v. Nicholson, 23 Vet. App. 303, 311 (2007).

As a final note, the Board again observes the instant appeal was remanded in May 2013 for additional development.  There has been substantial compliance with the prior remand, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159 .

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

I. Increased Evaluation

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right knee disability has been evaluated as 10 percent disabling throughout the appeal period.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent disabling for a slight impairment, 20 percent disabling for a moderate impairment, and 30 percent disabling for a severe impairment.  Diagnostic Code 5257 is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that for a knee disorder already rated under Diagnostic Code 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261.

The normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71 , Plate II (2014).

The Veteran has been provided a number of VA examinations throughout the course of the appeal to address the severity of his service-connected right knee disability.  At an August 2003 VA examination, the Veteran complained of acute, stabbing pain in the lateral aspect of the patella without locking, swelling, redness or true give way.  He took no regular medicine other than over the counter Motrin as needed during flare-ups, which occurred about once a month.  Testing revealed full extension to zero degrees with flexion limited to 130 degrees.  There was no additional loss of motion noted due to pain, weakness, etc., and the right knee joint was stable.

At an October 2004 VA examination, the Veteran complained of constant aching, rated at 3/10, without stiffness, swelling, heat or redness, with moderate, infrequent flare-ups.  He reported taking Tylenol as needed for the pain.   Range of motion testing revealed full flexion and extension without limitation of motion due to pain, repetitive testing, fatigue, weakness or lack of endurance.  On inspection, the right knee was normal as was stability testing.

At a July 2007 VA examination, the Veteran reported experiencing a pinch behind the kneecap while going upstairs, which is brief and occasional and does not interfere with ambulation.  He had no other complaints with regards to the right knee.  On examination, he exhibited full flexion and extension without painful motion, weakness or tenderness.  There was no limitation of motion on repetitive testing or instability.

At a February 2011 VA examination, the Veteran reported periodic swelling and giving way at times.  He also reported wearing a brace.  On examination, there was tenderness over the knee cap.  Despite the Veteran's subjective complaints, there was no objective evidence of instability.  At a July 2012 VA examination, the Veteran exhibited flexion to 135 degrees with full extension to zero degrees.  There was no additional loss of motion due to the DeLuca factors, and stability testing was normal.
A November 2013 VA examination noted flexion limited by pain to 120 degrees with full extension to zero degrees of motion.  There was no additional loss of motion due to the DeLuca factors, and stability testing was normal.  Finally, at an October 2014 VA contract examination, the Veteran was diagnosed with right knee bursitis with mild degenerative joint disease.  He exhibited flexion to 120 degrees and extension to zero degrees without evidence of painful motion.  There was no additional loss of motion due to the DeLuca factors, and joint stability tests were all normal.

In light of the evidence discussed above, the Board finds that an evaluation in excess of 10 percent is not warranted at any point during the appeal period.  There is no objective evidence of compensable limitation of motion or instability shown during this period.  The Board has also reviewed and considered VA and private treatment records generated throughout the appeal period.  While these records indicate the Veteran complained of, and sought treatment for, right knee pain, these records do not demonstrate symptomatology of such severity as to warrant an evaluation greater than 10 percent at any point during the appeal period.

The Board acknowledges the Veteran's contentions that his service-connected bursitis of the right knee warrants an evaluation greater than 10 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, while the Veteran is competent to report pain and other subjective symptomatology, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

As a preponderance of the evidence is against the assignment of an evaluation in excess of 10 percent for the Veteran's right knee disability at any point during the appeal period, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the discussion above reflects that the symptoms of the Veteran's right knee disability are contemplated by the applicable rating criteria.  The effects of the Veteran's disability, namely right knee pain, swelling, weakness and giving way, have been fully considered and are contemplated in the rating schedule.  There are higher ratings available under the diagnostic codes addressed in this decision, but the Veteran's bursitis is not productive of the manifestations that would warrant the higher ratings.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

II. TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meets this requirement, disabilities resulting from a common etiology or single accident will be considered as one disability.  Id.

Prior to September 9, 2008

Prior to September 9, 2008, the Veteran was service-connected tendonitis and degenerative joint disease of the right shoulder and residuals of a left foot fracture, each evaluated as 20 percent disabling; irritable bowel syndrome, right knee bursitis, tinnitus and neuralgia of the left lower extremity, each evaluated as 10 percent disabling; and hearing loss and residuals of bilateral inguinal hernia repair, each evaluated as noncompensable.  His combined rating was 60 percent.  As each of these disabilities did not arise from a common etiology, the Veteran does not meet the schedular criteria for TDIU for the period prior to September 9, 2008, pursuant to 38 C.F.R. § 4.16(a).  As such, the claim of entitlement to TDIU on a schedular basis prior to September 9, 2008, must be denied.

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted for this stage of the appeal.  See 38 C.F.R. § 4.16(b) (2014).  However, the competent evidence of record does not indicate the Veteran was unemployable during this period due solely to his service-connected disabilities.  While the Veteran was unemployed, the record indicates the Veteran's service-connected disabilities were then not of such severity as to render the Veteran unable to maintain gainful employment, to include previous employment as a car salesman.  As such, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 4.16(b) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).

As of September 9, 2008

As of September 8, 2008, the disability evaluation assigned to the Veteran's right shoulder disorder was increased to 40 percent; the evaluation for irritable bowel syndrome was increased to 30 percent as of March 20, 2009.  His combined rating as of September 9, 2008, was 70 percent.  As such, the Veteran is eligible for TDIU on a schedular basis as of this date.  See 38 C.F.R. § 4.16(a).  The remaining inquiry is whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of such service-connected disabilities.

Based on the evidence of record, the Board finds the overall weight of the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities precludes him from performing the acts required by employment.

Significantly, the Veteran was provided a VA examination in November 2013, at which  the VA examiner found the Veteran incapable of active employment.  While the examiner opined that the Veteran's disabilities do not preclude sedentary employment, the following limitations were noted: no lifting, no climbing ladders or operating a fork lift or machinery, no repetitive back bending, no prolonged standing or walking (no more than 2-3 minutes of combined standing/walking per hour), and no keyboard work.  Despite the examiner's overall conclusion, given such limitations in light of the Veteran's education and employment history, the Board resolves all doubt in the Veteran's favor and finds that, as of September 9, 2008, the Veteran is unable to secure and maintain even sedentary employment.

"A Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id. 

In light of the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds entitlement to a TDIU is warranted as of September 9, 2008.


ORDER

An evaluation in excess of 10 percent for right knee bursitis is denied.

Entitlement to TDIU prior to September 9, 2008, is denied.

Entitlement to TDIU is granted as of September 9, 2008, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

An August 2013 rating decision denied service connection for a back disability.  The Veteran then submitted a notice of disagreement (NOD) with respect to this issue in April 2014.  The AOJ has not issued a statement of the case (SOC) to the Veteran which addresses his NOD as it pertains to this issue.  When a timely notice of disagreement has been filed, the claim must be remanded to the AOJ.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of an SOC, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2014).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case with respect to the issue of entitlement to service connection for a lumbar spine disability.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


